1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT FOR THE
9                             EASTERN DISTRICT OF CALIFORNIA
10

11

12

13    LAI SAEPHARN,                               CONSENT ORDER

14       Plaintiff(s)

15                       v.                       Case No.:    2:21-cv-00838 JAM AC

16    ARAMARK SERVICES, INC.,

17       Defendant(s)

18

19         Each of the parties in the above-captioned case has filed a "Consent to Proceed
20   Before a United States Magistrate." See 28 U.S.C. § 636(a)(5) and (c). According to
21   E.D. Cal. LR. 305, both the district court judge assigned to the case and the magistrate
22   judge must approve the reference to the magistrate judge.
23

24         The undersigned has reviewed the file herein and recommends that the above-
25   captioned case be reassigned and referred to the magistrate judge for all further
26   proceedings and entry of final judgment.
27

28
                                                  1
1          IT IS HEREBY ORDERED that any hearing dates currently set before the
2    undersigned are VACATED.
3

4          IT IS FURTHER ORDERED that the Clerk of the Court reassign this case to the
5    Honorable, Magistrate Judge Allison Claire. The parties shall please take note that all
6    documents hereafter filed with the Clerk of the Court shall bear case number:
7    2:21-cv-00838 AC.
8

9

10   Dated: June 4, 2021                      /s/ John A. Mendez
11                                            THE HONORABLE JOHN A. MENDEZ
12                                            UNITED STATES DISTRICT COURT JUDGE
13

14

15         Having also reviewed the file, I accept reference of this case for all further
16   proceedings and entry of final judgment.
17

18   Dated: June 7, 2021
19                                            THE HONORABLE ALLISON CLAIRE
20                                            UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                   2
